COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-21-00568-CV
Trial Court Cause
Number:                    2018-64020
Style:                     WS Atkins, Inc. v. Shan Shi


Date motion filed*:        July 11, 2022
Type of motion:            Motion for En Banc Reconsideration
Party filing motion:       Appellee
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower, Countiss, Rivas-
Molloy, and Farris.

Date: July 28, 2022